442 F.2d 1015
James H. NABORS, Plaintiff-Appellant,v.Raymond J. BUCHKOE et al., Defendants-Appellees.
No. 20902.
United States Court of Appeals, Sixth Circuit.
May 25, 1971.

James H. Nabors, in pro. per.
Frank J. Kelley, Atty. Gen., Robert A. Derengoski, Sol.  Gen., Stewart H. Freeman, Asst. Sol.  Gen., Lansing, Mich., on brief for defendants-appellees.
Before PHILLIPS, Chief Judge, and WEICK and EDWARDS, Circuit Judges.
PER CURIAM.


1
Appellant Nabors filed a suit under the Civil Rights Act charging that the prison warden and his staff at Michigan's Marquette Prison, where he is serving a sentence, illegally assaulted, attacked and ultimately imprisoned him in solitary confinement without any justification therefor.  He also charged denial of proper medical care and proper sanitation.


2
The District Judge conducted a full evidentiary hearing on the charges where appellant was given free opportunity to testify and to cross-examine his guards and doctors.  Many of the parties who were present at an altercation of some magnitude which had developed in one of the cell blocks at Marquette were present and testified.


3
At the conclusion of the hearing the District Judge dismissed the action, holding that no constitutional deprivation had been proved.  His oral findings of fact indicated that the primary basis for his judgment was lack of credibility of appellant's testimony.


4
We have reviewed the entire transcript of the hearing and can find no basis for saying that the District Judge's findings were clearly erroneous.  Fed.R.Civ.P. 52(a).


5
The Judgment of the District Court is affirmed.